Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 07/08/2022. This Action is made FINAL.
Claim(s) 1-15 are pending for examination.

Response to Arguments

Applicant's arguments with respect to rejection of claims 1-15 under 35 U.S.C. 103 have been considered but they are not persuasive.

Regarding applicant’s first argument “However, Noguerol does not disclose any inter-relationship between the parameters and that a manipulation of one would have any effect on the others in any way, and certainly not that this "effect" is displayed in the GUI.” 

Examiner disagrees because number of wheels driven, motor power, and regenerative braking are all adjustable vehicle parameters that effect energy consumption of a vehicle, and can be considered a first set of vehicle parameters. Another vehicle parameter that is affected by this is vehicle range. It is clearly stated in para [0043] of Noguerol, that adjusting the custom drive mode options, the first set of parameters, will effect the displayed vehicle range, another parameter.

Regarding applicant’s second argument “In addition, Applicant respectfully submits that determination/selection of driving modes, which differs from AD/ADAS configurations. The parameters include regenerative braking, torque, and suspension. However, the parameters mentioned there are motor power, brake pedal feel, and regenerative braking, and cannot be equated to AD/ADAS configurations as recited in the independent claims.” 

Examiner disagrees because first AD/ADAS configurations are not recited in the independent claims rather an autonomous driving configuration or driving assistance configuration are recited. Regardless, Noguerol still teaches ADAS configurations (e.g. advanced driver assistance systems) as a regenerative brake system in which brake force is electronically adjusted, AWD system in which wheel torque is selectively applied to different wheels based on slippage, and motor power which would be electronically adjusted through an electronic means, assist the driver with driving in a manner that is more advanced than a simple mechanical control and are all configurable in Fig. 8 of Noguerol. Even the old conventional systems of antilock brakes, traditional cruise control, and traction control fall under the umbrella of ADAS systems. Further as the independent claims recite an autonomous driving configuration or driving assistance configuration the broadest reasonable interpretation would be a system or method where only a single one of an autonomous driving configuration or driving assistance configuration is controlled.

Regarding applicant’s third argument “Further, Noguerol appears to describer the calculation and display of the estimated driving range based on a user selection of custom drive mode options cannot be equated to the last feature of the independent claims, as the "estimated driving range" is not an adjustable parameter, and certainly not an adjustable parameter of an AD/ADAS configuration.” 

Examiner would like to note that Noguerol is not relied upon to teach the second parameter that is adjustable by a user. Rather Cook is relied upon.
 
Regarding applicant’s fourth argument “Applicant notes that this type of co-dependent parameter adjustments is also mentioned in Applicant's Specification (limiting allowable ranges based on a parameter adjustment, see, e.g., Claim 5). However, just as for Noguerol, Cook does not relate to AD/ADAS parameter adjustments, and it is furthermore unclear how the teachings of Cook were to be incorporated in the system of Noguerol. More specifically, it is unclear how a change in "motor power" (one of the parameters of Noguerol) is to affect "brake pedal feel" or "regenerative braking". Further, Applicant respectfully submits if the teachings of Cook are to be combined with the teachings of Noguerol, it is likely that one would just end up with a juxtaposed system, where the "custom drive mode" of Noguerol would include the additional parameters disclosed by Cook. However, even with such a combination, there is still no disclosure of any adjustable parameters for an AD/ADAS configuration.”

Examiner disagrees because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For example in Noguerol motor power maybe limited based on number of wheels driven, or brake feel may be reduced when regenerative braking is lower. These of course are non-limiting examples.
 Additionally, as Noguerol already teaches adjustable parameters for controlling a driving assistance system configuration Cook need not teach adjustable parameters for controlling an and AD or driving assistance system configuration. Nonetheless Cook in fig. 8 still teaches adjustable parameters relating to the configuration traction control system which is a well known ADAS.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noguerol et al. (US 20190031187 A1; hereinafter known as Noguerol) in view of Cook et al. (US 20180370541 A1, hereinafter known as Cook).
Noguerol and Cook where cited in a previous office action.

Regarding Claim 1, Noguerol teaches A method for controlling an autonomous driving configuration or driving assistance configuration comprising at least two adjustable parameters, the method comprising:
{Noguerol
Para [0009] “A further aspect of the present disclosure is directed to a system for determining a drive mode for a vehicle. The system may be performed by a graphic user interface (GUI) and one or more processors. The GUI may provide a plurality of user-adjustable vehicle feature settings to a user, and detect a user interaction modifying the user-adjustable vehicle feature settings. The one or more processors may determine customized vehicle feature settings based on the user interaction, and determine a drive mode based on the customized vehicle feature settings.”

The way the vehicle drives is adjusted through parameters. Adjusting the way the vehicle drives to fit user preferences can be considered driver assistance. Further these settings can be applied for autonomous driving as well.

Para [0042] “The user may also be able to select “send BB spec” to input desired “bumper to bumper” distances associated with a corresponding drive modes executed under autonomous control (as further described with reference to FIG. 9). For example, in a “Comfort” mode, a preferred distance between the front bumper of vehicle 130 and a back bumper of another vehicle directly in front of vehicle 130 may be specified large so as to allow for comfortable, relaxed driving. Conversely, in a “sport” mode, a BB value may be specified small, indicative of an aggressive driving style corresponding to the “sport” mode. Other parameters may be included as part of the drive mode settings and may be contemplated.”
}

at an electronic device with a display:
{ Noguerol
Para [0033] “For example, GUIs may include a touch screen where a user may use his fingers to provide input, or a screen that can detect the operation of a stylus.”
}
displaying on the display a user interface comprising: a graphical representation of a current setting of the at least two adjustable parameters associated with the autonomous driving configuration or driving assistance configuration;
{ Noguerol
Fig. 8
Where several adjustable parameters are displayed including motor power, break pedal feel, and regenerative breaking
}

detecting via one or more input devices, a user input directed towards a first adjustable parameter of the at least two adjustable parameters;
{ Noguerol
para [0043] “GUI 800 may provide slider bars, toggles, checkboxes, or other intuitive adjustment interfaces for the user to configure or adjust the parameters of respective settings.”
}

updating the graphical representation on the display based on the detected user input by: modifying the current setting of the first parameter of the at least two adjustable parameters and modifying at least one characteristic of a another parameter 
{Noguerol

Fig. 8, para [0043] “GUI 800 may provide slider bars, toggles, checkboxes, or other intuitive adjustment interfaces for the user to configure or adjust the parameters of respective settings. Similarly, based on user selection of custom drive mode options, an estimated drive range may also be calculated and displayed.”

Where there is a user adjustable parameter and a parameter not directly adjustable by a user that is updated in the gui when the user adjustable parameter is adjusted, e.g. the current setting of range is adjusted. This example is motor power (an adjustable parameter in Noguerol) and drive range (a parameter in Noguerol). Increasing motor power increases energy consumption, and thus the displayed value of range would be adjusted as a function of motor power as is well known within the art.
}

Noguerol does not teach, updating the graphical representation on the display based on the detected user input by: modifying the current setting of the first parameter of the at least two adjustable parameters and modifying at least one characteristic of a second adjustable parameter of the at least two adjustable parameters based on the detected user input.


However, Cook teaches updating the graphical representation on the display based on the detected user input by: modifying the current setting of the first parameter of the at least two adjustable parameters and modifying at least one characteristic of a second adjustable parameter of the at least two adjustable parameters based on the detected user input.

{Cook
Fig. 8 Para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted.”

In fig. 8 many sliders, e.g. adjustable parameters, adjustable through user input are displayed. These sliders control the settings of various mechanical systems that adjust the driving behavior of the vehicle. Where adjusting one slider can effect the ability to set certain levels, e.g. a characteristic, on another slider.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguerol to incorporate the teachings of Cook to modify a characteristic of a second adjustable parameter when a first one is changed because changing a first parameter may effect how the vehicle behaves and in order to maintain appropriate control of the vehicle adjustability of the second parameter may need to be restricted (para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted. This is at least in part because a GGS surface is typically a surface of relatively low surface coefficient of friction where slip may be particularly undesirable due to the risk of surface modification. By ‘tight’ traction control is meant that the TC function intervenes to reduce the amount of wheel slip when the amount of wheel slip exceeds a traction control intervention slip threshold value that is relatively low. It is to be understood that relatively abrupt changes in the amount of torque applied to a driven wheel may occur if relatively short gear change periods are employed, resulting in an increased risk of wheel slip on surfaces presenting a relatively low surface coefficient of friction.”)

Regarding Claim 2, Noguerol in view of Cook teaches The method according to claim 1. Noguerol further teaches wherein the graphical representation of the current setting of the at least two adjustable parameters comprises a slider bar for each adjustable parameter, each slider bar comprising a graphical element movable along the slider bar.
{Noguerol
Fig. 8 and Para [0043] “GUI 800 may provide slider bars, toggles, checkboxes, or other intuitive adjustment interfaces for the user to configure or adjust the parameters of respective settings.”

Where multiple slider bars are shown in fig. 8 that control user adjustable parameters
}

Regarding Claim 3, Noguerol in view of Cook teaches The method according to claim 2. Noguerol further teaches wherein the display is a touch sensitive display, and wherein the step of detecting the user input comprises detecting a user touch on the touch sensitive display directed towards the graphical element of the slider bar associated with the first adjustable parameter of the at least two adjustable parameters.
{Noguerol

Fig. 8 and Para [0043] “GUI 800 may provide slider bars, toggles, checkboxes, or other intuitive adjustment interfaces for the user to configure or adjust the parameters of respective settings.”
And para [0033] “For example, GUIs may include a touch screen where a user may use his fingers to provide input, or a screen that can detect the operation of a stylus.”
Where Fig. 8 is showing many sliders that based on para [0033 and 0044] are touch inputs on a touchscreen for controlling driving parameters.
}

Regarding Claim 4, Noguerol in view of Cook teaches The method according to claim 1. Cook further teaches wherein the electronic device further comprises a mechanical input mechanism, and wherein the step of detecting the user input comprises detecting a first manipulation of the mechanical input mechanism.
{Cook

Para [0104] “Input means in the form of sliders 32SL permit the user to adjust each of the parameters between extremes by sliding the slider between left and right positions. It is to be understood that in some embodiments, one or more other input means may be provided in addition or instead, for adjusting one or more parameters. For example, in some embodiments a rotary knob or a lever may be provided.”

Where mechanical input mechanisms such as levers and rotary knobs can be used for the user adjustable settings.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguerol to incorporate the teachings of Cook to have mechanical inputs such as a rotary knob instead of touchscreen inputs as they can be used interchangeably for granular control of inputs and thus it would be obvious to try. This is evidenced by Cook which is stating a knob or lever can replace a touchscreen slider  para [0104] “one or more other input means may be provided in addition or instead, for adjusting one or more parameters. For example, in some embodiments a rotary knob or a lever may be provided.”. 

Regarding Claim 5, Noguerol in view of Cook teaches The method according to claim 1. Cook further teaches wherein modifying at least one characteristic of the second adjustable parameter comprises modifying at least one boundary value of the second adjustable parameter based on a first predefined function.
{Cook
Fig. 8 Para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted.”

In fig. 8 many sliders, e.g. adjustable parameters, adjustable through user input are displayed. These sliders control the settings of various mechanical systems that adjust the driving behavior of the vehicle. Where adjusting one slider can effect the ability to set certain levels, e.g. a boundary value, on another slider.
}

Regarding Claim 6, Noguerol in view of Cook teaches The method according to claim 1. Noguerol further teaches wherein modifying at least one characteristic of the second 
{Noguerol
Fig. 8, para [0043] “GUI 800 may provide slider bars, toggles, checkboxes, or other intuitive adjustment interfaces for the user to configure or adjust the parameters of respective settings. Similarly, based on user selection of custom drive mode options, an estimated drive range may also be calculated and displayed.”

Where there is a user adjustable parameter and a parameter not directly adjustable by a user that is updated in the gui when the user adjustable parameter is adjusted, e.g. the current setting of range is adjusted. This example is motor power (an adjustable parameter in Noguerol) and drive range (a parameter in Noguerol). Increasing motor power increases energy consumption, and thus the displayed value of range would be adjusted as a function of motor power as is well known within the art.
}
As discussed in the claim 1 rejection, Cook already teaches modifying at least one characteristic of the second adjustable parameter based on user input of a first adjustable parameter.


Regarding Claim 7, Noguerol in view of Cook teaches The method according to claim 1. Noguerol further teaches wherein the at least two adjustable parameters are selected from the group comprising a brake timing, a curve speed, a curve exit acceleration, a following distance, a stiffness of a steering, a gap size for lane change, an execution time for lane change, an intersection approach speed, and a lead vehicle speed change rate.
{Noguerol
Fig.  9
Where a speed and a following distance can be set during autonomous driving. It is implied that this speed is set for all autonomous driving that is performed which would include both curves and straight portions of diving and thus reads on curve speed. As a minimum of 2 adjustable parameters are being claimed. The broadest reasonable interpretation of the claimed invention would be any two of the listed parameters in claim 7. 
}

Regarding claim 8, it recites A non-transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Noguerol teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a control device connected to a display and to an input device, the one or more programs comprising instructions for performing the method for controlling an autonomous driving configuration or driving assistance configuration
{Noguerol
Para [0011] “Yet another aspect of the present disclosure is directed to a non-transitory computer-readable medium for determining a drive mode for a vehicle. The non-transitory computer-readable medium may store instructions executable by one or more processors connected to a graphic user interface (GUI) to perform a method. The method may include providing, on the GUI, a plurality of user-adjustable vehicle feature settings to a user, detecting a user interaction modifying the user-adjustable vehicle feature settings, determining customized vehicle feature settings based on the user interaction, and determining a drive mode based on the customized vehicle feature settings.”
}


Regarding claim 9, it recites  A control device having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Noguerol teaches A control device for controlling an autonomous driving configuration or driving assistance configuration comprising at least two adjustable parameters, the control device comprising a control circuit connectable to a display and one or more input devices
{Noguerol
Para [0011] “Yet another aspect of the present disclosure is directed to a non-transitory computer-readable medium for determining a drive mode for a vehicle. The non-transitory computer-readable medium may store instructions executable by one or more processors connected to a graphic user interface (GUI) to perform a method. The method may include providing, on the GUI, a plurality of user-adjustable vehicle feature settings to a user, detecting a user interaction modifying the user-adjustable vehicle feature settings, determining customized vehicle feature settings based on the user interaction, and determining a drive mode based on the customized vehicle feature settings.”

Para [0026] “Vehicle 130 may also include software and executable programs configured to customize drive modes for one or more occupants riding in a vehicle 130. Vehicle 130 may be configured to be operated by a driver occupying vehicle 130, remotely controlled by a vehicle owner operating an application executed on a personal device 120, and/or autonomously controlled via advanced driver assistance systems (ADAS) and network server 150.”
}

Regarding claim 10, it recites A control device having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 11, it recites A control device having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 12, it recites A control device having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 13, it recites A control device having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 14, it recites A control device having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 15, it recites A vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Noguerol teaches A vehicle comprising: an electronic device comprising a display and at least one input device; and a control device for controlling an autonomous driving configuration or driving assistance configuration comprising at least two adjustable parameters, the control device comprising a control circuit connectable to a display and one or more input devices
{Noguerol
Para [0011] “Yet another aspect of the present disclosure is directed to a non-transitory computer-readable medium for determining a drive mode for a vehicle. The non-transitory computer-readable medium may store instructions executable by one or more processors connected to a graphic user interface (GUI) to perform a method. The method may include providing, on the GUI, a plurality of user-adjustable vehicle feature settings to a user, detecting a user interaction modifying the user-adjustable vehicle feature settings, determining customized vehicle feature settings based on the user interaction, and determining a drive mode based on the customized vehicle feature settings.”

Para [0026] “Vehicle 130 may also include software and executable programs configured to customize drive modes for one or more occupants riding in a vehicle 130. Vehicle 130 may be configured to be operated by a driver occupying vehicle 130, remotely controlled by a vehicle owner operating an application executed on a personal device 120, and/or autonomously controlled via advanced driver assistance systems (ADAS) and network server 150.”
}

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Minster et al. (US-20170267256-A1) teaches “Ride preferences preferably include any preferences related to how the autonomous vehicle travels along a route independent of the route selection or determination process for the autonomous vehicle; for example, acceleration preferences (e.g., max forward acceleration, max lateral acceleration, preferred acceleration profile), deceleration preferences (e.g., max braking, preferred braking profile), speed preferences (e.g., max speed, preferred average speed), steering preferences (e.g., turn radius, steering rotation speed), suspension preferences (e.g., preload, rebound, damping), environmental reaction preferences, (e.g., speed shaved in response to detection of a puddle), efficiency preferences (e.g., minimum miles per kWh), action profile preferences (e.g., minimum time to lane change, following distance), lighting preferences (e.g., “always drive with lights on”); legal ambiguity preferences (e.g., not changing lanes in an intersection even in jurisdictions where doing so is not illegal but often ticketed), and action frequency constraints (e.g., max number of lane changes per minute). While the preceding examples are explicitly related to driving behavior, ride preferences may additionally or alternatively include any subject measurement of ride preference. For example, passengers may be asked to select (e.g., on a sliding scale) a point on a speed/comfort scale. Other potential scales might include ‘driving sportiness’, ‘driving safety’, ‘driving speed’ (e.g., slow/fast). Passengers may additionally or alternatively be asked to prioritize preferences; e.g., “Please rank from top to bottom the following: ‘I would like to arrive on time’, ‘I would like to minimize the duration of the ride’, ‘I would like to be comfortable on my ride’”.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

                                                                                                                                                                         /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668